Exhibit 10.27

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement, dated as of October 1, 2005 (this “Agreement”), is by
and between George M. Murphy (the “Executive”) and Safety Insurance Group, Inc.,
a Delaware corporation (the “Company”);

 

W I T N E S S E T H:

 

WHEREAS, the Company wishes to obtain the future services of the Executive for
and on behalf of the Companies (as defined in Section 11);

 

WHEREAS, the Executive is willing upon the terms and conditions herein set
forth, to provide services to the Companies hereunder; and

 

WHEREAS, the Company wishes to secure the Executive’s non-interference with the
Companies’ business, upon the terms and conditions herein set forth;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.                                       Nature of Employment

 

Subject to Section 3, the Company shall employ Executive, and Executive shall
serve the Company, in accordance with the terms of this Agreement, during the
Term of Employment (as defined in Section 3(a)), as Vice President of the
Company with such duties and responsibilities as are customarily assigned to an
executive in such position and such other duties and responsibilities not
inconsistent therewith as may from time to time reasonably be assigned to the
Executive by the Board of Directors and/or Chairman of the Board, President and
Chief Executive Officer of the Company. The Executive also agrees to serve
without additional compensation in such capacities (including, without
limitation, as an officer or director) with Company affiliates as the Board of
Directors and/or Chairman of the Board, President and Chief Executive Officer of
the Company may prescribe. Upon termination of the Executive’s employment with
the Company, the Executive’s employment, board membership or other service
relationship with any Company affiliate shall automatically terminate unless
otherwise agreed to by the parties.

 

2.                                       Extent of Employment

 

(a)                                  During the Term of Employment, the
Executive shall perform his obligations hereunder faithfully and to the best of
his ability at the principal executive offices of the Company, under the
direction of the Board of Directors and/or Chairman of the Board, President and
Chief Executive Officer of the Company, and shall abide by the rules, customs
and usages from time to time established by the Companies.

 

(b)                                 During the Term of Employment, the Executive
shall devote all of his business time, energy and skill as may be reasonably
necessary for the performance of his duties, responsibilities and obligations
hereunder (except for vacation periods and reasonable periods of illness or
other incapacity), consistent with past practices and norms in similar
positions.

 

--------------------------------------------------------------------------------


 

(c)                                  Nothing contained herein shall require
Executive to follow any directive or to perform any act which would violate any
laws, ordinances, regulations or rules of any governmental, regulatory or
administrative body, agent or authority, any court or judicial authority, or any
public, private or industry regulatory authority (collectively, the
“Regulations”). Executive shall act in good faith in accordance with all
Regulations.

 

3.                                       Term of Employment; Termination

 

(a)                                  The “Term of Employment” shall commence on
the date hereof and shall continue until December 31, 2008 (the “Initial Term”);
provided, that, (i) such term shall continue for the twelve month period
following such Initial Term, and for each twelve month period thereafter (each,
an “Additional Term”), unless at least 180 days prior to the scheduled
expiration date of the Initial Term or any Additional Term, either the Executive
or the Company notifies the other of its decision not to continue such term and
(ii) should the Executive’s employment by the Company be earlier terminated
pursuant to Section 3(b) or by the Executive pursuant to Section 3(c), the Term
of Employment shall end on the date of such earlier termination.

 

(b)                                 Subject to the payments contemplated by
Sections 3(f) through 3(i), the Term of Employment may be terminated at any time
by the Company:

 

(i)                                     upon the death of Executive;

 

(ii)                                  in the event that because of physical or
mental disability Executive is unable to perform, and does not perform, in the
view of the Company and as certified in writing by a competent medical
physician, his duties hereunder for a continuous period of three consecutive
months or any sixty working days out of any consecutive six month period;

 

(iii)                               for Cause (as defined in Section 3(d)) or
Material Breach (as defined in Section 3(e));

 

(iv)                              upon the continuous poor or unacceptable
performance of the Executive’s duties to the Companies (other than due to a
physical or mental disability), which has remained uncured for a period of 90
days after delivery of notice by the Company to the Executive of such
dissatisfaction with Executive’s performance, which notice shall describe in
reasonable detail the areas of dissatisfaction; or

 

(v)                                 for any other reason or no reason, it being
understood that no reason is required.

 

Executive acknowledges that no representations or promises have been made
concerning the grounds for termination or the future operation of the Companies’
business, and that nothing contained herein or otherwise stated by or on behalf
of any of the Companies modifies or amends the right of the Company to terminate
Executive at any time, with or without Material Breach or Cause. Termination
shall become effective upon the delivery by the Company to the Executive of
notice specifying such termination and the reasons therefor (i.e.,
Section 3(b)(i)-(v)), subject

 

2

--------------------------------------------------------------------------------


 

to the requirements for advance notice and an opportunity to cure provided in
this Agreement, if and to the extent applicable.

 

(c)                                  Subject to the payments contemplated by
Section 3(f), the Term of Employment may be terminated at any time by the
Executive:

 

(i)                                     upon the death of Executive;

 

(ii)                                  in the event that because of physical or
mental disability the Executive is unable to perform, and does not perform, in
the view of the Company, and as certified by a competent medical physician, his
duties hereunder for a continuous period of three consecutive months or any
sixty working days out of any consecutive six month period;

 

(iii)                               as a result of a material reduction in
Executive’s authority, perquisites, position or responsibilities (other than
such a reduction in perquisites which affects all of the Company’s senior
executives on a substantially equal or proportionate basis), the relocation of
the Company’s primary place of business or the relocation of Executive by any of
the Companies to another office more than 75 miles from Boston, Massachusetts,
or the Company’s willful, material violation of its obligations under this
Agreement, in each case, after 60 days’ prior written notice to the Company and
its Board of Directors and the Company’s failure thereafter to cure such
reduction or violation; or

 

(iv)                              as a result of the Company’s willful and
material violation of this Agreement, the 2002 Management Omnibus Incentive Plan
(the “Incentive Plan”), or any agreement between Executive and any of the
Companies pertaining to awards made pursuant to the Incentive Plan or the
Executive Incentive Compensation Plan, in each case as such agreements or plans
may be amended from time to time.

 

(d)                                 For the purposes of this Section 3, “Cause”
shall mean any of the following:

 

(i)                                     Executive’s commission or conviction of
any crime or criminal offense involving monies or other property or any felony;

 

(ii)                                  Executive’s commission or conviction of
fraud or embezzlement;

 

(iii)                               Executive’s material and knowing violation
of any obligations imposed upon Executive, personally, as opposed to upon the
Company, whether as a stockholder or otherwise, under this Agreement, the
Stockholders Agreement, the Incentive Plan or any other agreement between the
Executive, on the one hand, and any of the Companies, on the other hand, the
Amended and Restated Certificate of Incorporation, or the By-Laws of the
Company, in each case as may be amended from time to time; provided, that the
Executive has been given written notice describing any such violation in
reasonable detail and fails to cure the violation within 90 days from such
notice; or

 

(iv)                              Executive engages in egregious misconduct
involving serious moral turpitude to the extent that Executive’s credibility and
reputation no longer conform to the standard of the Company’s executives.

 

3

--------------------------------------------------------------------------------


 

(e)                                  For the purposes of this Section 3,
“Material Breach” shall mean any of the following:

 

(i)                                     Executive’s breach of any of his
fiduciary duties to the Companies or their stockholders or making of a willful
misrepresentation or omission which breach, misrepresentation or omission would
reasonably be expected to materially adversely affect the business, properties,
assets, condition (financial or other) or prospects of the Companies;

 

(ii)                                  Executive’s willful, continual and
material neglect or failure to discharge his duties, responsibilities or
obligations prescribed by this Agreement or any other agreement between the
Executive and any of the Companies (other than arising solely due to physical or
mental disability);

 

(iii)                               Executive’s habitual drunkenness or
substance abuse which materially interferes with Executive’s ability to
discharge his duties, responsibilities or obligations prescribed by this
Agreement or any other agreement between the Executive and any of the Companies;
and

 

(iv)                              Executive’s willful and material violation of
any non-competition, non-disparagement, or confidentiality agreement with any of
the Companies, including without limitation, those set forth in Sections 7, 8
and 9 of this Agreement, or any other agreements with any of the Companies;

 

in each case, for purposes of clauses (i) through (iv), after the Company or the
Board of Directors of the Company has provided Executive with 60 days’ written
notice describing such circumstances and the possibility of a Material Breach in
reasonable detail, and Executive fails to cure such circumstances and Material
Breach within those 60 days. No act or omission shall be deemed willful if done,
or omitted to be done, in good faith by the Executive based upon a resolution
duly adopted by the Company’s Board of Directors.

 

(f)                                    In the event Executive’s employment is
terminated by the Company under any circumstances described in
Section 3(b)(v) or by Executive under the circumstances described in
Section 3(c)(iii) or (iv),

 

(i)                                     the Company shall pay or cause to be
paid to the Executive, (A) within five business days after the date of
termination, any earned but unpaid base salary and any expense reimbursement
payments owed to the Executive, and (B) within five business days after the date
of termination or, if later, within 30 days after the issuance of audited
financial statements for the Company for the prior year, any earned but unpaid
annual bonus payments relating to the prior year (the “Accrued Obligations”);

 

(ii)                                  the Company shall pay or cause to be paid
to the Executive, within thirty business days after the date of termination, a
lump-sum payment equal to the annual base salary the Executive would have
received over the remaining Term of Employment if his employment had not
terminated, assuming for this purpose that a notice not to extend the Term of
Employment was provided on the date of termination (the “Severance Period”),

 

4

--------------------------------------------------------------------------------


 

based on the Executive’s base salary in effect immediately prior to the date of
termination; and

 

(iii)                               during the Severance Period, the Company
will provide or cause to be provided to the Executive (and any covered
dependents), with life and health insurance benefits (but not disability
insurance benefits) substantially similar to those the Executive and any covered
dependents were receiving immediately prior to the date of termination and at
the same dollar cost to the Executive as in effect immediately prior to the
termination of employment. If the Company provides or arranges to provide the
Executive and covered dependents with life and health insurance benefits, those
benefits will be reduced to the extent comparable benefits are received by, or
made available to, the Executive (at no greater cost to the Executive) by
another employer during the Severance Period following the Executive’s date of
termination. The Executive must report to the Company any such benefits that he
receives or that are made available. In lieu of the benefits described in this
Section 3(f)(iii), the Company, in its sole discretion, may elect to pay or
cause to be paid to the Executive a lump sum cash payment equal to the monthly
premiums that would have been paid to provide such benefits to the Executive for
each month such coverage is not provided under this Section 3(f)(iii). Nothing
in this Section 3(f)(iii) will extend the COBRA continuation coverage period.

 

(g)                                 In the event the Executive’s employment is
terminated within three years after a Change of Control (provided the Term of
Employment has not already expired) under any circumstances described in
Section 3(b)(v) or by Executive under the circumstances described in
Section 3(c)(iii) or (iv),

 

(i)                                     the Company shall pay or cause to be
paid to the Executive any Accrued Obligations;

 

(ii)                                  the Company shall pay or cause to be paid
to the Executive, within thirty business days after the date of termination, a
lump-sum payment equal to two (2) times the sum of (A) the Executive’s annual
base salary in effect immediately prior to the date of termination and (B) the
most recent annual bonus paid to the Executive prior to the Change in Control;
and

 

(iii)                               for a two (2) year period after the date of
termination, the Company will provide or cause to be provided to the Executive
(and any covered dependents), with life and health insurance benefits (but not
disability insurance benefits) substantially similar to those the Executive and
any covered dependents were receiving immediately prior to the date of
termination and at the same dollar cost to the Executive as in effect
immediately prior to the termination of employment. If the Company provides or
arranges to provide the Executive and covered dependents with life and health
insurance benefits, those benefits will be reduced to the extent comparable
benefits are received by, or made available to, the Executive (at no greater
cost to the Executive) by another employer during the two (2) year period
following the Executive’s date of termination. The Executive must report to the
Company any such benefits that he receives or that are made available. In lieu
of the benefits described in this Section 3(g)(iii), the Company, in its sole
discretion, may elect to pay or cause to be paid to the Executive a lump sum
cash

 

5

--------------------------------------------------------------------------------


 

payment equal to the monthly premiums that would have been paid to provide such
benefits to the Executive for each month such coverage is not provided under
this Section 3(g)(iii). Nothing in this Section 3(g)(iii) will extend the COBRA
continuation coverage period.

 

(h)                                 In the event Executive’s employment is
terminated by the Company under the circumstances described in Section 3(b)(iv),

 

(i)                                     the Company shall pay or cause to be
paid to the Executive any Accrued Obligations;

 

(ii)                                  the Company shall pay or cause to be paid
to the Executive, within thirty business days after the date of termination, a
lump-sum payment equal to three (3) months base salary, based on the Executive’s
base salary in effect immediately prior to the date of termination; and

 

(iii)                               for a three (3) month period after the date
of termination, the Company will provide or cause to be provided to the
Executive (and any covered dependents), with life and health insurance benefits
(but not disability insurance benefits) substantially similar to those the
Executive and any covered dependents were receiving immediately prior to the
date of termination and at the same dollar cost to the Executive as in effect
immediately prior to the termination of employment. If the Company provides or
arranges to provide the Executive and covered dependents with life and health
insurance benefits, those benefits will be reduced to the extent comparable
benefits are received by, or made available to, the Executive (at no greater
cost to the Executive) by another employer during the three (3) month period
following the Executive’s date of termination. The Executive must report to the
Company any such benefits that he receives or that are made available. In lieu
of the benefits described in this Section 3(h)(iii), the Company, in its sole
discretion, may elect to pay or cause to be paid to the Executive a lump sum
cash payment equal to the monthly premiums that would have been paid to provide
such benefits to the Executive for each month such coverage is not provided
under this Section 3(h)(iii). Nothing in this Section 3(h)(iii) will extend the
COBRA continuation coverage period.

 

(i)                                     In the event Executive’s employment is
terminated by the Company under the circumstances described in
Section 3(b)(i) or (ii) or by the Executive under Section 3(c)(i) or (ii),

 

(i)                                     the Company will pay or cause to be paid
to the Executive (or the Executive’s estate or representative, as the case
may be) any Accrued Obligations;

 

(ii)                                  the Company will pay or cause to be paid
to the Executive (or the Executive’s estate or representative, as the case
may be), within thirty business days after the date of termination, a lump-sum
payment equal to 100% of the Executive’s annual base salary in effect
immediately prior to the date of termination; and

 

(iii)                               for a one (1) year period after the date of
termination, the Company will provide or cause to be provided to the Executive
(and any covered dependents), with life and health insurance benefits (but not
disability insurance benefits) substantially similar

 

6

--------------------------------------------------------------------------------


 

to those the Executive and any covered dependents were receiving immediately
prior to the date of termination and at the same dollar cost to the Executive as
in effect immediately prior to the termination of employment. If the Company
provides or arranges to provide the Executive and covered dependents with life
and health insurance benefits, those benefits will be reduced to the extent
comparable benefits are received by, or made available to, the Executive (at no
greater cost to the Executive) by another employer during the one (1) year
period following the Executive’s date of termination. The Executive must report
to the Company any such benefits that he receives or that are made available. In
lieu of the benefits described in this Section 3(i)(iii), the Company, in its
sole discretion, may elect to pay or cause to be paid to the Executive a lump
sum cash payment equal to the monthly premiums that would have been paid to
provide such benefits to the Executive for each month such coverage is not
provided under this Section 3(i)(iii). Nothing in this Section 3(i)(iii) will
extend the COBRA continuation coverage period.

 

(j)                                     In the event Executive’s employment is
terminated by the Company under any circumstances described in
Section 3(b)(iii) or by Executive as a result of resignation or voluntary
termination due to any circumstance other than the material reductions,
relocation or violations described in Section 3(c)(iii) above, there will be no
amounts owed to the Executive under Section 4 or any other part of this
Agreement, from and after the effectiveness of termination.

 

(k)                                  The payments and benefits required by
Section 3(f), 3(g), 3(h) or 3(i), as applicable, constitute severance and
liquidated damages, and, except for payments that may be required pursuant to
Section 10, the Company will be obligated to pay or cause to be paid any further
amounts to Executive under this Agreement or otherwise be liable to Executive in
connection with any termination.

 

(l)                                     All determinations pursuant to this
Section 3 shall be made by the Company’s Board of Directors (not including
Executive) in good faith.

 

(m)                               Termination of the Term of Employment will not
terminate Sections 7 through 10 and 12 through 22, or any other provisions not
associated specifically with the Term of Employment.

 

(n)                                 In the event the Term of Employment is
terminated and the Company is obligated to make or cause to be made payments
pursuant to Section 3(f), the Executive will use his reasonable efforts to seek
and obtain alternative employment; provided, however, that the Executive shall
not be required to accept a position or positions of a substantially different
character than the position(s) held by him under this Agreement; and provided
further, if the Executive shall become physically or mentally disabled, he will
not be under such duty. If Executive thereafter obtains alternative employment,
then if and to the extent Executive obtains such employment, the payment
obligations under Section 3(f), including the obligation to provide insurance
coverage, if any, will be mitigated and reduced by and to the extent of
Executive’s compensation under such alternative employment during the period for
which payments are owed pursuant to Section 3(f). Moreover, in the event that
after the Restricted

 

7

--------------------------------------------------------------------------------


 

Period pursuant to Section 8(a), Executive is employed by or engaged in a
Competitive Business as contemplated by Section 8(a)(i), then the payments under
Section 3(f) will thereupon cease.

 

(o)                                 Notwithstanding any provision herein to the
contrary, as a condition to payment of any amounts or provision of any benefits
pursuant to Sections 3(f) through 3(i) or 10 of this Agreement (other than due
to the Executive’s death), the Executive shall be required to have executed a
complete release of the Companies and related parties in such form as is
reasonably required by the Company, and any waiting periods contained in such
release shall have expired.

 

4.                                       Compensation

 

The Company shall pay or cause to be paid to Executive the following
compensation:

 

(a)                                  During the Term of Employment, the Company
shall pay or cause to be paid to Executive as base compensation for his services
hereunder, in monthly installments, a base salary at a rate of $150,000 per
annum, as increased on an annual basis to reflect the increase in the United
States Cost of Living Index for All Urban Consumer (CPI-U) for the Boston,
Massachusetts area (the “CPI-U Index”). The January 2005 CPI-U Index shall
provide the basis for calculations of such increases. Notwithstanding the
minimum increase set forth above, the Board of Directors of the Company or a
committee thereof may establish a higher compensation level.

 

(b)                                 During the Term of Employment, the Company
shall pay or cause to be paid to Executive an annual bonus based on Executive’s
performance, as determined and approved by the Board of Directors of the Company
or a committee thereof. Such bonus will be at the full discretion of the Board
of Directors of the Company or a committee thereof, and may not be paid at all.
Executive acknowledges that no bonus has been agreed upon or promised. If the
Board of Directors of the Company or a committee thereof decides to pay a bonus,
it is to be paid within 30 days after the issuance of audited financial
statements for the Company.

 

5.                                       Reimbursement of Expenses

 

During the Term of Employment, the Company shall reimburse or cause Executive to
be reimbursed for documented travel, entertainment and other expenses reasonably
incurred by Executive in connection with the performance of his duties hereunder
and, in each case, in accordance with applicable rules, customs and usages
promulgated by the Companies from time to time in effect.

 

6.                                       Benefits

 

(a)                                  During the Term of Employment, the
Executive shall be entitled to perquisites, paid vacations and benefits
(including health, short and long term disability, pension and life insurance
benefits consistent with past practice, or as increased from time to time)
established from time to time, by the Board of Directors of the Company for
executives of the Companies, subject to the policies and procedures in effect
regarding participation in such benefits.

 

(b)                                 In recognition of the use of an automobile
for the efficient and expeditious performance of the Executive’s duties and
obligations on behalf of the Company, the Company,

 

8

--------------------------------------------------------------------------------


 

at its cost, shall supply to the Executive for such use an automobile of such
make and model and upon such terms and conditions as the Board of Directors
shall determine from time to time.

 

7.                                       Confidential Information

 

During and after the Term of Employment, Executive will not, directly or
indirectly in one or a series of transactions, disclose to any person, or use or
otherwise exploit for the Executive’s own benefit or for the benefit of anyone
other than the Companies, any Confidential Information, whether prepared by
Executive or not; provided, however, that any Confidential Information may be
disclosed to officers, representatives, employees and agents of the Companies
who need to know such Confidential Information in order to perform the services
or conduct the operations required or expected of them in the Business (as
defined in Section 11). Executive shall use his best efforts to prevent the
removal of any Confidential Information from the premises of the Companies,
except as required in his normal course of employment by the Company. Executive
shall use commercially reasonable efforts to cause all persons or entities to
whom any Confidential Information shall be disclosed by him hereunder to observe
the terms and conditions set forth herein as though each such person or entity
was bound hereby. Executive shall have no obligation hereunder to keep
confidential any Confidential Information if and to the extent disclosure of any
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable law, the Executive shall provide the
Companies with prompt notice of such requirement, prior to making any
disclosure, so that the Companies may seek an appropriate protective order. At
the request of the Companies, Executive agrees to deliver to the Companies, at
any time during the Term of Employment, or thereafter, all Confidential
Information which he may possess or control. Executive agrees that all
Confidential Information of the Companies (whether now or hereafter existing)
conceived, discovered or made by him during the Term of Employment exclusively
belongs to the Companies (and not to Executive). Executive will promptly
disclose such Confidential Information to the Companies and perform all actions
reasonably requested by the Companies to establish and confirm such exclusive
ownership.

 

8.                                       Non-Interference

 

(a)                                  Executive acknowledges that the services to
be provided give him the opportunity to have special knowledge of the Companies
and their Confidential Information and the capabilities of individuals employed
by or affiliated with the Companies and that interference in these relationships
would cause irreparable injury to the Companies. In consideration of this
Agreement, Executive covenants and agrees that:

 

(i)                                     During the Restricted Period (which
shall not be reduced by any period of violation of this Agreement by Executive
or period which is required for litigation to enforce the rights hereunder),
Executive will not, without the express written approval of the Board of
Directors of the Company, anywhere in the Market, directly or indirectly, in one
or a series of transactions, own, manage, operate, control, invest or acquire an
interest in, or otherwise engage or participate in, whether as a proprietor,
partner, stockholder, lender, director, officer, employee, joint venturer,
investor, lessor, supplier, customer, agent, representative or other
participant, in any business which competes, directly or indirectly, with the
Business in the Market (“Competitive Business”) without

 

9

--------------------------------------------------------------------------------


 

regard to (A) whether the Competitive Business has its office, manufacturing or
other business facilities within or without the Market, (B) whether any of the
activities of the Executive referred to above occur or are performed within or
without the Market or (C) whether the Executive resides, or reports to an
office, within or without the Market; provided, however, that (x) the Executive
may, anywhere in the Market, directly or indirectly, in one or a series of
transactions, own, invest or acquire an interest in up to five percent (5%) of
the capital stock of a corporation whose capital stock is traded publicly, or
that (y) Executive may accept employment with a successor company to the
Company.

 

(ii)                                  During the Restricted Period (which shall
not be reduced by any period of violation of this Agreement by Executive or
period which is required for litigation to enforce the rights hereunder),
Executive will not without the express prior written approval of the Board of
Directors of the Company (A) directly or indirectly, in one or a series of
transactions, recruit, solicit or otherwise induce or influence any proprietor,
partner, stockholder, lender, director, officer, employee, sales agent, joint
venturer, investor, lessor, supplier, customer, agent, representative or any
other person which has a business relationship with the Companies or had a
business relationship with the Companies within the 24 month period preceding
the date of the incident in question, to discontinue, reduce or modify such
employment, agency or business relationship with the Companies, or (B) employ or
seek to employ or cause any Competitive Business to employ or seek to employ any
person or agent who is then (or was at any time within 24 months prior to the
date the Executive or the Competitive Business employs or seeks to employ such
person) employed or retained by the Companies. Notwithstanding the foregoing,
nothing herein shall prevent the Executive from providing a letter of
recommendation to an employee with respect to a future employment opportunity.

 

(iii)                               The scope and term of this Section 8 would
not preclude Executive from earning a living with an entity that is not a
Competitive Business.

 

(c)                                  In the event that Executive breaches his
obligations in any material respect under Section 7, this Section 8 or
Section 9, the Company, in addition to pursuing all available remedies under
this Agreement, at law or otherwise, and without limiting its right to pursue
the same shall cease or cause to be ceased all payments to the Executive under
this Agreement or any other agreement.

 

9.                                       Non-Disparagement

 

During and after the Term of Employment, the Executive agrees that he shall not
make any false, defamatory or disparaging statements about the Companies or the
officers or directors of the Companies. During and after the Term of Employment,
the Company agrees, on behalf of the Companies that neither the officers nor the
directors of the Companies shall make any false, defamatory or disparaging
statements about the Executive.

 

10

--------------------------------------------------------------------------------


 

10.                                 Excise Tax Gross-up Payments

 

(a)                                  If any payments or benefits paid or
provided or to be paid or provided to the Executive or for his benefit pursuant
to the terms of this Agreement or otherwise in connection with, or arising out
of, his employment with the Company or the termination thereof (a “Payment”)
would be subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”), then the Executive
will be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all income taxes, employment
taxes and any Excise Tax imposed upon the Gross-Up Payment (including any
related interest and penalties), the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax (including any related interest and penalties)
imposed upon the Payments.

 

(b)                                 An initial determination of whether a
Gross-Up Payment is required pursuant to this Agreement, and the amount of such
Gross-Up Payment, will be made at the Company’s expense by an accounting firm
selected by the Company. The accounting firm will provide its determination,
together with detailed supporting calculations and documentation, to the Company
and the Executive within 10 days after the date of termination of Executive’s
employment, or such other time as may be requested by the Company or the
Executive. If the accounting firm determines that no Excise Tax is payable by
the Executive with respect to a Payment or Payments, it will furnish the
Executive with an opinion to that effect. If a Gross-Up Payment becomes payable,
such Gross-Up Payment shall be paid to the Executive within thirty business days
of the receipt of the accounting firm’s determination. Within 10 days after the
accounting firm delivers its determination to the Executive, the Executive will
have the right to dispute the determination. The existence of a dispute will not
in any way affect the Executive’s right to receive the Gross-Up Payment in
accordance with the determination. If there is no dispute, the determination
will be binding, final, and conclusive upon the Company and the Executive. If
there is a dispute, the Company and the Executive will together select a second
accounting firm, which will review the determination and the Executive’s basis
for the dispute and then will render its own determination, which will be
binding, final, and conclusive on the Company and on the Executive for purposes
of determining whether a Gross-Up Payment is required pursuant to this
Section 10(b). If as a result of any dispute pursuant to this
Section 10(b) additional Gross-Up Payments are made, such additional Gross-Up
Payment will be paid to the Executive within thirty business days of the receipt
of the second accounting firm’s determination. The Company will pay or caused to
be paid all costs associated with the second accounting firm’s determination,
unless such determination does not result in additional Gross-Up Payments to the
Executive, in which case all such costs will be borne by the Executive.

 

(c)                                  For purposes of determining the amount of
the Gross-Up Payment, the Executive will be deemed to pay federal income taxes
at the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and applicable state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the date of termination of Executive’s employment, net
of the maximum reduction in federal income taxes that would be obtained from
deduction of those state and local taxes.

 

(d)                                 As a result of the uncertainty in the
application of Section 4999 of the Code, it is possible that Gross-Up Payments
which will not have been made should have been made (“Underpayment”) or Gross-Up
Payments are made which should not have been made

 

11

--------------------------------------------------------------------------------


 

(“Overpayment”). If it is determined that an Underpayment has occurred, the
accounting firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid to or for the benefit
of Executive. If the Gross-Up Payment exceeds the amount necessary to reimburse
the Executive for his Excise Tax, the Accounting Firm shall determine the amount
of the Overpayment that has been made and any such Overpayment (together with
interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by Executive (to the extent he has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company; provided, however, that if the Company determines
that such repayment obligation would be or result in an unlawful extension of
credit under Section 13(k) of the Securities Exchange Act, repayment shall not
be required. The Executive shall cooperate, to the extent his expenses are
reimbursed in accordance with this Section 10, with any reasonable requests by
the Company in connection with any contest or disputes with the Internal Revenue
Service in connection with the Excise Tax.

 

(e)                                  The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment of an Underpayment. Such notification shall be given as soon
as practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty (30)
day period following the date on which he gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that it desires to contest such claim, the
Executive shall:

 

(i)                                     give the Company any information
reasonably requested by the Company relating to such claim,

 

(ii)                                  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,

 

(iii)                               cooperate with the Company in good faith in
order effectively to contest such claim, and

 

(iv)                              permit the Company to participate in any
proceeding relating to such claim;

 

provided, however, that the Company shall pay or cause to be paid all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including related interest
and penalties) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this
Section 10(e), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either

 

12

--------------------------------------------------------------------------------


 

direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, such payment shall be advanced to the
Executive, on an interest-free basis and the Executive shall be indemnified and
held harmless, on an after-tax basis, from any Excise Tax or income tax
(including related interest or penalties) imposed with respect to such advance
or with respect to any imputed income with respect to such advance. The
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

(f)                                    If, after the receipt by the Executive of
an amount advanced pursuant to Section 10(e), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 10(e)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced pursuant to Section 10(e) hereof, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid.

 

11.                                 Definitions

 

Capitalized terms used in this Agreement but not otherwise defined shall have
the meanings set forth below:

 

“Business” means any business conducted, or engaged in, by the Companies prior
to the date hereof or at any time during the Term of Employment.

 

“Cause” is defined in Section 3(c).

 

“Change of Control” means any of the following: (i) the closing of any merger,
combination, consolidation or similar business transaction involving the Company
in which the holders of Company Common Stock immediately prior to such closing
are not the holders, directly or indirectly, of a majority of the ordinary
voting securities of the surviving person in such transaction immediately after
such closing, (ii) the closing of any sale or transfer by the Company of all or
substantially all of its assets to an acquiring person in which the holders of
Company Common Stock immediately prior to such closing are not the holders of a
majority of the ordinary voting securities of the acquiring person immediately
after such closings, or (iii) the closing of any sale by the holders of Company
Common Stock of an amount of Company Common Stock that equals or exceeds a
majority of the shares of Company Common Stock immediately prior to such closing
to a person in which the holders of the Company Common Stock immediately prior
to such closing are not the holders of a majority of the ordinary voting
securities of such person immediately after such closing.

 

13

--------------------------------------------------------------------------------


 

“Companies” means the Company and its successors or any of its direct or
indirect parents or direct or indirect subsidiaries, now or hereafter existing.

 

“Company” is defined in the introduction.

 

“Competitive Business” is defined in Section 8(a)(i).

 

“Confidential Information” means any confidential information including, without
limitation, any study, data, calculations, software storage media or other
compilation of information, patent, patent application, copyright, trademark,
trade name, service mark, service name, “know-how”, trade secrets, customer
lists, details of client or consultant contracts, pricing policies, operational
methods, marketing plans or strategies, product development techniques or plans,
business acquisition plans or any portion or phase of any scientific or
technical information, ideas, discoveries, designs, computer programs (including
source of object codes), processes, procedures, formulas, improvements or other
proprietary or intellectual property of the Companies, whether or not in written
or tangible form, and whether or not registered, and including all files,
records, manuals, books, catalogues, memoranda, notes, summaries, plans,
reports, records, documents and other evidence thereof. The term “Confidential
Information” does not include, and there shall be no obligation hereunder with
respect to, information that becomes generally available to the public other
than as a result of a disclosure by the Executive not permissible hereunder.

 

“Executive” means George M. Murphy or his estate, if deceased.

 

“Market” means any state in the United States of America and each similar
jurisdiction in any other country in which the Business was conducted by or
engaged in by the Companies prior to the date hereof or is conducted or engaged
in, or in which the Companies are seeking authorization to conduct Business at
any time during the Term of Employment.

 

“Regulations” is defined in Section 2(c).

 

“Restricted Period” means the date commencing on the date of this Agreement and
ending on the later of (x) the date of termination of the Term of Employment or
(y) the end of the applicable severance period provided under Section 3(f);
provided, however, that the “Restricted Period” may be extended, in the sole
discretion of the Company, for an additional period of up to twenty-four (24)
months if the Company continues to pay or to cause to be paid to the Executive
(i) the full amounts to which he would be entitled as base compensation under
Section 4(a) and (ii) customary benefits, in each case during such extended
period.

 

“Term of Employment” is defined in Section 3(a).

 

12.                                 Notice

 

Any notice, request, demand or other communication required or permitted to be
given under this Agreement shall be given in writing and if delivered
personally, or sent by certified or registered mail, return receipt requested,
as follows (or to such other addressee or address as shall be set forth in a
notice given in the same manner):

 

14

--------------------------------------------------------------------------------


 

If to Executive:

George M. Murphy

 

c/o Safety Insurance Group, Inc.

 

20 Custom House Street

 

Boston, Massachusetts 02110

 

 

If to Company:

Safety Insurance Group, Inc.

 

20 Custom House Street

 

Boston, Massachusetts 02110

 

Attention: David F. Brussard

 

Any such notices shall be deemed to be given on the date personally delivered or
such return receipt is issued.

 

13.                                 Executive’s Representation

 

Executive hereby warrants and represents to the Company that Executive has
carefully reviewed this Agreement and has consulted with such advisors as
Executive considers appropriate in connection with this Agreement, and is not
subject to any covenants, agreements or restrictions, including without
limitation any covenants, agreements or restrictions arising out of Executive’s
prior employment which would be breached or violated by Executive’s execution of
this Agreement or by Executive’s performance of his duties hereunder.

 

14.                                 Other Matters

 

(a)                                  Executive agrees and acknowledges that the
obligations owed to Executive under this Agreement are solely the obligations of
the Company, and that none of the Companies’ stockholders, directors, officers,
affiliates, representatives, agents or lenders will have any obligations or
liabilities in respect of this Agreement and the subject matter hereof.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, the Companies may withhold from any amounts payable under, or
benefits provided pursuant to, this Agreement all federal, state, local, and
foreign taxes that are required to be withheld by applicable laws or
regulations.

 

(c)                                  In addition to any obligations imposed by
law upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

 

15.                                 Validity

 

If, for any reason, any provision hereof shall be determined to be invalid or
unenforceable, the validity and effect of the other provisions hereof shall not
be affected thereby.

 

15

--------------------------------------------------------------------------------


 

16.                                 Severability

 

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. If any court determines that any provision of
Section 8 or any other provision hereof is unenforceable and therefore acts to
reduce the scope or duration of such provision, the provision in its reduced
form shall then be enforceable.

 

17.                                 Waiver of Breach; Specific Performance

 

The waiver by the Company or Executive of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other breach of such other party. Each of the parties (and third party
beneficiaries) to this Agreement will be entitled to enforce its respective
rights under this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of Sections 7, 8 and 9 of this
Agreement and that any party (and third party beneficiaries) may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions in order to enforce or
prevent any violations of the provisions of this Agreement. In the event either
party takes legal action to enforce any of the terms or provisions of this
Agreement, the nonprevailing party shall pay the successful party’s costs and
expenses, including but not limited to, attorneys’ fees, incurred in such
action.

 

18.                                 Assignment; Third Parties

 

Neither the Executive nor the Company may assign, transfer, pledge, hypothecate,
encumber or otherwise dispose of this Agreement or any of his or its respective
rights or obligations hereunder, without the prior written consent of the other.
The parties agree and acknowledge that each of the Companies and the
stockholders and investors therein are intended to be third party beneficiaries
of, and have rights and interests in respect of, Executive’s agreements set
forth in Sections 7, 8 and 9.

 

19.                                 Amendment; Entire Agreement

 

This Agreement may not be changed orally but only by an agreement in writing
agreed to by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought. This Agreement embodies the
entire agreement and understanding of the parties hereto in respect of the
subject matter of this Agreement, and supersedes and replaces all prior
agreements, understandings and commitments with respect to such subject matter.

 

16

--------------------------------------------------------------------------------


 

20.                                 Litigation

 

THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, EXCEPT THAT NO
DOCTRINE OF CHOICE OF LAW SHALL BE USED TO APPLY ANY LAW OTHER THAN THAT OF
MASSACHUSETTS, AND NO DEFENSE, COUNTERCLAIM OR RIGHT OF SET-OFF GIVEN OR ALLOWED
BY THE LAWS OF ANY OTHER STATE OR JURISDICTION, OR ARISING OUT OF THE ENACTMENT,
MODIFICATION OR REPEAL OF ANY LAW, REGULATION, ORDINANCE OR DECREE OF ANY
FOREIGN JURISDICTION, BE INTERPOSED IN ANY ACTION HEREON. EXECUTIVE AND THE
COMPANY AGREE THAT ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS
AGREEMENT SHALL BE COMMENCED IN THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS
LOCATED IN BOSTON, MASSACHUSETTS OR THE UNITED STATES DISTRICT COURTS IN BOSTON,
MASSACHUSETTS. EXECUTIVE AND THE COMPANY CONSENT TO SUCH JURISDICTION, AGREE
THAT VENUE WILL BE PROPER IN SUCH COURTS AND WAIVE ANY OBJECTIONS BASED UPON
FORUM NON CONVENIENS. THE CHOICE OF FORUM SET FORTH IN THIS SECTION 20 SHALL NOT
BE DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY JUDGMENT OBTAINED IN SUCH FORUM OR
THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER
JURISDICTION.

 

21.                                 Further Action

 

Executive and the Company agree to perform any further acts and to execute and
deliver any documents which may be reasonable to carry out the provisions
hereof.

 

22.                                 Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

 

EXECUTIVE:

 

 

 

 

 

/s/George M. Murphy

 

 

Name: George M. Murphy

 

 

 

 

 

SAFETY INSURANCE GROUP, INC.:

 

 

 

By

 

/s/David F. Brussard

 

 

Name:

David F. Brussard

 

Title:

President, CEO and Chairman of the Board

 

17

--------------------------------------------------------------------------------